United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-897
Issued: November 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 30 and December 23, 2008 merit decisions, denying her request
for authorization of physical therapy.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion when refusing to authorize
appellant’s request for physical therapy for her neck and parascapula.

1

The Board notes that the Office granted appellant a schedule award for a six percent impairment of her right
upper extremity in a decision dated January 20, 2009. As appellant did not appeal the January 20, 2009 decision, the
Board will not address the schedule award issue.

FACTUAL HISTORY
On August 14, 2007 appellant, a 31-year-old mail handler, sustained injuries to her right
shoulder while reaching for and lifting a tray. Her claim was accepted for right rotator cuff
syndrome and allied disorders and sprains of the upper arm and shoulder (supraspinatus).
Appellant worked light duty until December 10, 2007, when she was terminated by the
employing establishment.
Appellant was treated by Dr. Alexandra J. Strong, a Board-certified orthopedic surgeon.
On October 23, 2007 Dr. Strong provided a history of injury and examination findings. She
noted tender muscles bilaterally in the paracervical, parascapular and trapezius areas, as well as
at both acromioclavicular joints and around the acromion. Dr. Strong found good range of
motion (ROM) in both shoulders with pain and good external rotation strength. Review of a
magnetic resonance imaging scan of the left shoulder revealed a reticular-sided partial thickness
tear. She diagnosed bilateral rotator cuff syndrome and muscle spasm. Dr. Strong recommended
light duty, which restricted appellant from reaching above the shoulder and physical therapy. On
December 4, 2007 she noted continued shoulder pain, mostly in the trapezius area and the base
of appallant’s neck.
The record reflects that the Office approved requests for physical therapy related to
appellant’s accepted shoulder condition from September 27 through October 27, 2007.
On February 26, 2008 Dr. Strong found tenderness in appellant’s neck, paracervical area,
trapezius and supraspinatus muscle belly areas. She recommended continuing appellant’s work
restrictions and stated, “I do not think I have a whole lot to offer her.” Dr. Strong prescribed four
weeks of physical therapy for the neck and parascapular region.
In a letter dated March 10, 2008, the Office informed appellant that the evidence was
insufficient to establish that the requested physical therapy for the neck and parascapula was
necessary and causally related to her accepted shoulder condition. It advised her to submit
additional medical evidence within 30 days.
The record contains a February 28, 2008 physical therapy evaluation by Lori Evans, a
physical therapist, who stated that appellant had limited right shoulder ROM and dizziness with
head motion. Ms. Evans noted that appellant was unable to drive because she could not turn her
head to look over her shoulder. Her stated goals were to increase cervical rotation, right shoulder
elevation and cervical and upper extremity stability. Ms. Evans requested approval for physical
therapy for the neck and bilateral parascapula for the period March 1 through May 15, 2008.
In a May 20, 2008 report, Dr. Ann Lee, a Board-certified physiatrist, stated that appellant
related that she had experienced shoulder and neck pain since she sustained a work-related injury
in August 2007. Examination of the right shoulder revealed full range of motion in all planes,
with no end pain noted. Palpation revealed no significant tenderness of the subacromial space or
anterior shoulder girdle musculature. There was mild tenderness on palpation of the posterior
shoulder girdle musculature, as well as over the right trapezius muscle. Mild spasms were also
noted in these areas. Motor strength was 5/5 and there was no significant instability noted.
Dr. Lee diagnosed right shoulder pain, likely myofascial, with no neurological deficit or findings

2

of impingement, likely due to right trapezial myositis. She released appellant to full duty and
recommended physical therapy for the right shoulder and right trapezius two to three times per
week for four to six weeks.
By decision dated May 30, 2008, the Office denied authorization for the requested neck
and parascapula physical therapy on the grounds that the medical evidence did not establish that
the treatment was medically necessary or that it was causally related to her accepted August 13,
2007 work injury.
The record reflects that the Office approved requests for physical therapy for appellant’s
right shoulder for the period May 22 through July 17, 2008.
On June 5, 2008 appellant requested a telephonic hearing. She submitted a July 17, 2008
report from Dr. Lee, who stated that appellant had completed physical therapy. Dr. Lee opined
that appellant’s right shoulder myofascial pain had essentially resolved and that she was at
maximum medical improvement. She indicated that “there was some question of decreased
mobility of her thoracic spine per PT note, for which she did not receive approval for treatment.”
Appellant was released to full duty with no restrictions.
At the October 14, 2008 telephonic hearing, appellant’s representative argued that
appellant’s shoulder injury justified treatment to the neck. Appellant testified that she
experienced headaches and sometimes blacked out when she turned a certain way. She stated
that both her physician and her physical therapist told her that her neck and disc problems were
due to the accepted August 2007 injury.
By decision dated December 23, 2008, the Office affirmed its May 30, 2008 decision,
finding that there was no medical evidence to support appellant’s claim that physical therapy of
the neck was necessary to treat the effects of her accepted work injury.2
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of “services, appliances and supplies prescribed or recommended by a qualified physician”
which the Office, under authority delegated by the Secretary, “considers likely to cure, give
relief, reduce the degree or the period of disability or aid in lessening the amount of monthly
compensation.”3 In interpreting section 8103(a), the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.4 The

2

The record contains a statement of accepted facts indicating that appellant filed two previous traumatic injury
claims, which the Office did not accept. File No. xxxxxx738 was filed on April 22, 2005 for a lumbar strain. File
No. xxxxxx900 was filed on February 5, 2007 for left shoulder sprain.
3

5 U.S.C. § 8103(a).

4

Dale E. Jones, 48 ECAB 648, 649 (1997).

3

Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.5
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.6 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.7 Therefore, in order to prove that
the physical therapy is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for the Office to authorize payment.8
ANALYSIS
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for physical therapy for her neck and parascapula. Therefore, the May 30 and December 23,
2008 decisions will be affirmed.
The Office accepted right rotator cuff syndrome and allied disorders and sprains of the
upper arm and shoulder (supraspinatus). It appropriately accepted appellant’s repeated requests
for physical therapy related to her shoulder conditions, but denied her request for therapy for an
unaccepted neck condition. The medical evidence of record fails to establish that the requested
physical therapy was for a condition that was causally related to the accepted employment injury.
Although Dr. Strong noted that appellant experienced tenderness in her neck area, none
of her reports contains an opinion that the August 13, 2007 employment injury was the cause of
her neck condition. The Board has long held that medical evidence which does not offer an
opinion regarding the cause of an employee’s condition is of limited probative value.9 Dr. Lee
noted appellant’s complaints of neck pain following her August 2007 work injury and indicated
that “there was some question of decreased mobility of her thoracic spine per PT note, for which
she did not receive approval for treatment;” however, she did not offer a definitive diagnosis or
an opinion as to the cause of appellant’s neck condition. Therefore, her reports lacks probative
value. The record indicates that appellant had preexisting back and left shoulder conditions.
These conditions or another unrelated traumatic injury, reasonably might have caused appellant’s
neck pain. The Board finds that the reports from appellant’s physicians to be insufficient to meet
her burden of proof.

5

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
6

See Dona M. Mahurin, 54 ECAB 309 (2003); see also Debra S. King, 44 ECAB 203, 209 (1992).

7

See Debra S. King, supra note 6; Bertha L. Arnold, 38 ECAB 282 (1986).

8

See Dona M. Mahurin, supra note 6; see also Cathy B. Millin, 51 ECAB 331, 333 (2000).

9

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

4

Appellant’s physical therapist requested approval for physical therapy for the neck and
bilateral parascapula, noting that appellant had limited right shoulder ROM and dizziness with
head motion and that she was unable to drive because she could not turn her head to look over
her shoulder. As a physical therapist is not a physician under the Act, her report lacks probative
value.10 Moreover, she did not provide an opinion that appellant’s neck condition was causally
related to her accepted injury.
There is no evidence of record establishing that the requested physical therapy was
medically warranted.11 Rather, the medical evidence clearly reflects that appellant’s accepted
conditions resolved without the benefit of the requested physical therapy for the neck. On
July 17, 2008 Dr. Lee opined that appellant’s right shoulder myofascial pain had essentially
resolved and released her to full duty with no restrictions. The Board notes that Dr. Lee
provided no examination findings regarding appellant’s neck and only briefly mentioned,
without explanation, a physical therapy note which indicated that “there was some question of
decreased mobility of her thoracic spine.”
The only limitation on the Office’s authority in approving services under the Act is that
of reasonableness.12 In the instant case, the Office authorized physical therapy to treat
appellant’s accepted shoulder conditions. After appellant requested physical therapy for neck
pain, the Office advised her to submit a medical report from her physician explaining how her
cervical condition was causally related to her accepted injury and why the therapy was medically
warranted. She failed to submit the requested medical evidence. In keeping with its obligations
under the Act, the Office continued to authorize physical therapy for the accepted shoulder
conditions until appellant’s physician opined that the conditions had resolved. The Board finds
that the Office’s refusal to authorize the physical therapy for appellant’s neck and parascapula
was reasonable and did not constitute an abuse of discretion.
On appeal, appellant’s representative argues that the Office’s December 23, 2008
decision was contrary to fact and law. For reasons stated herein, the Board finds his argument to
be without merit. The Board finds that appellant has not met her burden of proof to show that
the proposed physical therapy for the neck and parascapula was for a condition causally related
to the employment injury or that it was medically warranted.
CONCLUSION
The Board finds that the Office properly exercised its discretion in refusing to authorize
appellant’s request for physical therapy for the neck.

10

Physical therapists do not qualify as “physicians” under the Act. Section 8101(2) of the Act provides as
follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law.”
11

See supra note 8 and accompanying text.

12

Daniel J. Perea, supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the December 23 and May 30, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

